Name: Commission Regulation (EEC) No 1357/88 of 18 May 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 88 Official Journal of the European Communities No L 125/23 COMMISSION REGULATION (EEC) No 1357/88 of 18 May 1988 fixing the amount of the subsidy on oil seeds Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza, rape and sunflower seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 887/88 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the' target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 (9), as last amended by Regulation (EEC) No 1302/88 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (n) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is fixed in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza, rape and sunflower will be confirmed or replaced as from 19 May 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 377, 31 . 12. 1987, p. 30 . Article 2 This Regulation shall enter into force on 19 May 1988. 0 OJ No L 164, 24. 6 . 1985, p. 11 . 0 OJ No L 88, 1 . 4. 1988 , p. 6 . 0 OJ No L 167, 25. 7. 1972, p. 9. ( «) OJ No L 176, 1 . 7. 1987, p. 30. 0 OJ No L 183, 3 . 7. 1987, p. 14. {*) OJ No L 183, 3 . 7. 1987, p. 16 . 0 OJ No L 378 , 31 . 12. 1987, p. 27. (") OJ No L 266, 28 . 9 . 1983, p . 1 . H OJ No L 53, 1 . 3 . 1986, p . 47. H OJ No L 183, 3 . 7. 1987, p. 18 .(10) OJ No L 122, 12. 5. 1988 , p. 50. No L 125/24 Official Journal of the European Communities 19 . 5 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1988 . For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) \ Current5 1st period6 2nd period7 0 3rd period8 (') 4th period9 (') 5th periodloo 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,000 0,000 23,112 0,000 0,000 22,992 0,000 0,000 19,813 0,000 0,000 19,320 0,000 0,000 19,320 0,000 0,000 19,320 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 56,29 62,42 1 107,11 166,34 199,34 18,486 13,749 34 713 1 965,80 56,01 62,10 1 101,31 165,39 198,27 18,381 13,660 34 504 1 938,42 47,15 53,08 948,42 141,19 170,37 15,718 11,541 29 227 1 474,00 46,11 51,91 923,88 136,76 165,97 15,250 11,177 28 175 1 367,02 46,11 51,91 923,88 136,76 165,97 15,250 11,177 28 175 1 367,02 46,45 52,26 918,37 137,57 163,91 15,157 11,031 27 943 1 313,57 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 0,00 3 522,36 0,00 3 503,84 0,00 3 012,12 0,00 2 921,17 0,00 2 921,17 0,00 2 887,38 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 4 433,90 0,00 4 404,75 0,00 3 847,53 0,00 3 735,30 0,00 3 735,30 0,00 3 682,18 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 19 . 5. 88 Official Journal of the European Communities No L 125/25 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 5 1st period 6 2nd period ?0 3rd period 8 0 4th period 9 (') 5th period 10 o 1 . Gross aids (ECU):  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 . 2,500 2,500 2,500 2,500 2,500  Other Member States 25,612 ¢ 25,492 22,313 21,820 21,820 21,820 2. Final aids : IIII IlIl (a) Seed harvested and processed in : \ ||II||||  Federal Republic of Germany IlI IlIl (DM) 65,25 61,97 53,05 52,01 52,01 52,36  Netherlands (Fl) 69,10 68,78 59,69 58,53 58,53 58,87  BLEU (Bfrs/Lfrs) 1 227,27 1 221,48 1 068,59 1 044,05 1 044,05 1 038,53  France (FF) 185,03 184,08 159,88 155,45 155,45 156,26  Denmark (Dkr) 221,23 220,16 192,26 187,85 187,85 185,80  Ireland ( £ Irl) 20,564 20,459 17,796 17,328 17,328 17,236  United Kingdom ( £) 15,389 15,300 13,181 12,817 12,817 12,671  Italy (Lit) 38 706 38 497 33 220 32 167 32 167 31 936  Greece (Dr) 2 286,65 2 259,27 1 794,85 1 687,87 1 687,87 1 634,42 (b) Seed harvested in Spain and I \ I \ \ processed : \ I \ I  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53 '  in another Member State (Pta) 3 907,89 3 889,37 3 397,65 3 306,71 3 306,71 3 272,91 (c) Seed harvested in Portugal and \ processed : \ I  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 863,21 4 834,06 4 276,85 4 164,62 4 164,62 4 111,49 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. No L 125/26 Official Journal of the European Communities 19. 5, 88 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) I Current 1st period 2nd period 3rd period 4th period I 5 6 7 8 (') 9(I) 1 . Gross aids (ECU) : ||||I  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 32,692 32,476 32,404 28,949 28,949 2. Final aids : Il I.\ (a) Seed harvested and processed in (2) : |1\ II||  Federal Republic of Germany (DM) 79,28 78,78 78,63 68,88 68,88  Netherlands (Fl) 88,11 87,54 87,35 77,46 77,46  BLEU (Bfrs/Lfrs) 1 567,12 1 556,69 1 553,22 1 386,32 1 386,32  France (FF) 237,18 235,49 234,60 208,12 208,12  Denmark (Dkr) 282,86 280,93 280,28 250,01 250,01  Ireland ( £ Irl) 26,363 26,174 26,108 23,190 23,190  United Kingdom ( £) 19,865 19,706 19,653 17,374 17,374  Italy (Lit) 49 750 49 375  49 087 . 43 336 43 336  Greece (Dr) 3 075,74 3 029,81 2 979,99 2 512,86 2 512,86 (b) Seed harvested in Spain and processed : 1  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 3 810,89 3 777,55 3 764,82 3 215,50 3 215,50 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 459,16 6 409,56 6 391,12 5 757,09 5 757,09  in another Member State (Esc) 6 272,20 6 224,04 6 206,13 5 590,46 5 590,46 3 . Compensatory aids : \  in Spain (Pta) 3 766,81 3 733,48 3 719,46 3 170,14 3 170,14 4. Special aid : I I  in Portugal (Esc) 6 272,20 6 224,04 6 206,13 5 590,46 5 590,46 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 5 1st period 6 2nd period 7 3rd period 8 4th period 9 5th period 10 DM 2,079850 2,074970 2,070510 2,066060 2,066060 2,052710 Fl 2,33.1150 2,327390 2,323260 2,319460 2,319460 2,306920 Bfrs/Lfrs 43,473800 43,469900 43,460800 43,447300 43,447300 43,411800 FF 7,051280 7,062980 7,074450 7,085440 7,085440 7,120070 Dkr 7,973230 7,994520 8,014430 8,032970 8,032970 8,085960 £Irl 0,778565 0,779146 0,779682 0,780255 0,780255 0,781908 £ 0,655034 0,656201 0,657201 0,658282 0,658282 0,661820 Lit 1 546,02 1 551,38 1 557,13 1 562,67 1 562,67 1 579,33 Dr 166,76700 168,17900 169,34500 170,83800 170,83800 175,41400 Esc 170,07300 1^0,96400 171,65300 172,53100 172,53100 175,09600 Pta 137,89200 138,23300 138,69700 139,10700 139,10700 140,55700